Citation Nr: 0836827	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  06-05 072	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for benign prostatic 
hypertrophy (BPH).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from May 1967 to March 1970.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a September 2004 rating action that 
denied service connection for bilateral hearing loss, 
tinnitus, and BPH.  A Notice of Disagreement was received in 
September 2005, and a Statement of the Case was issued in 
December 2005, but in his  February 2006 Substantive Appeal 
the veteran perfected his appeal only as to the issues of 
service connection for tinnitus and BPH.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Tinnitus was not shown present in service or for many 
years thereafter, and the competent medical evidence 
establishes no nexus between current tinnitus and the 
veteran's military service or any incident thereof, including 
claimed acoustic trauma.

3.  BPH was not shown present in service or for many years 
thereafter, and the competent medical evidence establishes no 
nexus between current BPH and the veteran's military service 
or any incident thereof.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A.           §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  The criteria for service connection for BPH are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007)) 
essentially include, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A.      § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.

A June 2004 pre-rating RO letter informed the veteran and his 
representative of the VA's responsibilities to notify and 
assist him in his claims, and what was needed to establish 
entitlement to service connection (evidence showing an injury 
or disease that began in or was made worse by his military 
service, or that there was an event in service that caused an 
injury or disease).  Thereafter, they were afforded 
opportunities to respond.  The Board thus finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims, and has been provided 
ample opportunity to submit such information and evidence.  

Additionally, that RO letter provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what records the VA was 
responsible for obtaining, to include Federal records, and 
the type of records that the VA would make reasonable efforts 
to get.  The Board thus finds that that letter satisfies the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi,    16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have clearly been met in 
this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the June 
2004 document fully meeting the VCAA's notice requirements 
was furnished to the veteran and his representative before 
the September 2004 rating action on appeal.  
  
More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
veteran's status and the degree of disability are not at 
issue.  While the RO has not furnished the veteran notice 
pertaining to the effective date, the Board's decision herein 
denies his claims for service connection.  Accordingly, no 
effective date is being assigned, and there is no possibility 
of prejudice to the appellant under the notice requirements 
of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claims, 
to include obtaining all available service and pertinent 
post-service medical records.  The veteran was afforded 
comprehensive VA audiological and genitourinary examinations 
in August 2004.  Significantly, the veteran has not 
identified, nor does the record otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matters currently on appeal. Although in 2006 and 
2008 written argument the veteran's representative requested 
a new VA audiological examination to further develop the 
veteran's medical history with respect to tinnitus, the Board 
finds that additional examination is not necessary.  In this 
regard, the Board notes that the veteran was afforded a 
comprehensive VA audiological examination in August 2004 
wherein the examiner reviewed the claims folder and the 
veteran's documented medical history including the service 
medical records and the post-service medical history, and the 
examiner rendered a medical opinion as to the etiology of the 
veteran's tinnitus based on a review of that evidence, 
consideration of the veteran's contentions, and current 
examination of the veteran, and the Board is satisfied that 
that examination, together with the other evidence of record, 
is adequate to equitably adjudicate this claim.      
  
Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110.  Such a determination requires a finding of 
current disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992). Service connection 
also may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that it was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran contends that his tinnitus and BPH had their 
onset in service in 1968.

In this case, the service medical records are negative for 
complaints, findings, or diagnoses of any tinnitus or BPH.  
The veteran specifically denied a history of ear trouble and 
problems with urination on the February 1970 separation 
examination, and the ears and genitourinary system were 
normal on examination.

The first objective demonstration of tinnitus was that noted 
on August 2004 VA audiological examination, at which time the 
veteran gave a history of exposure to noise in service from 
firing rifles during basic training, helicopter gunship and 
jet noise, and enemy rocket attacks, as well as the onset of 
high-pitched ringing in the ears 6 years ago, which the Board 
notes would have been over 28 years post service.  After 
carefully reviewing the claims folder with the service and 
post-service medical records and the veteran's military, 
medical, occupational, and recreational history, and current 
examination of the veteran, the examiner opined that there 
was no basis to establish service connection for tinnitus, 
inasmuch as it began just 6 years ago, noting that the 
veteran had been discharged from service in 1970.  

The first objective demonstration of a prostate disorder was 
the BPH noted on VA genitourinary examination of August 2004, 
over 34 years post service.  After a review of the veteran's 
military and medical history, and current examination of the 
veteran, the physician opined that BPH was a normal part of 
the aging process, and was not related to his military 
service.  

Having reviewed the complete record, the Board finds that the 
most probative evidence reveals that the veteran's tinnitus 
and BPH were first manifested many years post service.  In 
the absence of competent and persuasive evidence showing a 
nexus between the veteran's current tinnitus and BPH and his 
military service or any incident thereof, the Board finds no 
basis upon which to grant service connection for such 
disorders.  
  
In reaching this conclusion, the Board accords great 
probative value to the 2004 VA examiners' opinions that there 
was no basis to establish service connection for tinnitus, 
and that the veteran's BPH was a normal part of the aging 
process and was not related to his military service.  Those 
opinions were arrived at after a thorough and comprehensive 
review of the claims folder containing service and post-
service medical records, consideration of the veteran's 
military, medical, occupational, and recreational history, 
and current examinations of the veteran.  Thus, the Board 
finds the 2004 VA examiners' findings, observations, and 
conclusions to be dispositive of the question of service 
connection for tinnitus and BPH, and that those 
uncontradicted medical observations and opinions militate 
against the claims.  In this regard, the Board notes that the 
veteran has submitted no medical opinion to the contrary.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on a physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  

With respect to the veteran's assertions, the Board notes 
that he is competent to offer evidence as to facts within his 
personal knowledge, such as his own hearing and prostatic 
symptoms.  However, medical questions of diagnosis and 
etiology are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38  
(1994).  Thus, a layman such as the veteran, without the 
appropriate medical training or expertise, is not competent 
to render a persuasive opinion on medical matters such as the 
relationship between any current tinnitus or BPH and his 
military service or any incident thereof.  See Bostain v. 
West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown,   
10 Vet. App. 183, 186 (1997)  (a layman is generally not 
capable of opining on matters requiring medical knowledge).  

For all the foregoing reasons, the Board finds that the 
claims for service connection for tinnitus and BPH must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for tinnitus is denied.

Service connection for BPH is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


